DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding claim 7 are persuasive, and it is allowable for the reasons below. Applicant’s other arguments are moot in view of the new rejections below.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach a system of determining whether to play supplemental content (e.g. a targeted ad) before the beginning of a recorded program, including receiving an indication of a selection of the recorded program to resume playing rom other than the beginning of the program, an in response determining to not automatically play the supplemental content before resuming playing of the recorded program that is in addition to any media assets to be inserted based on existing embedded breaks in the recorded program, and then resuming playing the program. This subject matter, taken together with the rest of the recited limitations, renders the claims novel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meijer, US 2011/0194838.

1. (Currently Amended) Meijer teaches a method in a media asset presentation system, the method comprising:
receiving, by one or more processors, an indication of a selection of a recorded program stored on a digital video recorder (DVR) for playing from a beginning of the recorded program [706, Fig. 7, request to play recorded stream, paras. 12, 24, 39, 40, 57-59];
in response to the receiving of the indication of the selection of the recorded program for playing, determining, by one or more processors, whether to automatically play a media asset stored separately from, and that is not prepended to, the recorded program before playing the recorded program from the beginning of the recorded program [supplemental content is separately downloaded, Figs. 2-4,  paras. 22-25, 40];
in response to the receiving of the indication of the selection of the recorded program for playing, determining to automatically play the media asset before playing the recorded program from the beginning of the recorded program [paras. Figs. 2, 7, 22-25, 39, 40, 57-59], wherein automatically playing the media asset includes:
reading a cue stored on the DVR [metadata/markers or temporal location, Fig. 4; 708, Fig. 7, paras. 22-25, 57-59] and associated with the recorded program, the cue including data that is an indication to automatically play the media asset before playing the recorded program from the beginning of the recorded program and also having a presentation time stamp set to correspond to a beginning of the recorded program, triggering the media asset to play immediately before playing the recorded program from the beginning of the recorded program [metadata/markers specify location for insertion of supplemental content, e.g. before the A/V stream (pre-roll), Figs. 2, 3, 7, paras. 22-25, 28, 29, 57-59; note Figs 2 and 3 are merely embodiments, e.g. examples; Fig. 3 shows the supplemental content 308 inserted after a first segment, para. 24 clearly teaches playing the ad before the recorded A/V content];
automatically playing the media asset before playing the recorded program from the beginning of the recorded program in response to reading the cue stored on the DVR and associated with the recorded program [supplemental content played pre-roll based on marker (cue) associated with the A/V stream, Figs. 3, 4, 7, paras. 22-25, 57-59] the cue having a presentation time stamp set to correspond to a beginning of the recorded program [the cue may be associated with or identify a presentation time (i.e. insertion location) such as the beginning of the A/V stream, para. 24], causing the media asset to play immediately before playing the recorded program from the beginning of the recorded program; and
beginning to play, by one or more processors, the recorded program from the beginning of the recorded program [Figs. 2, 3, 7, paras. 23, 24, 57-59].

3. Meijer teaches the method of claim 1, further comprising:
after receiving the indication of the selection of the recorded program stored on the digital video recorder (DVR) for playing from the beginning of the recorded program and before beginning to play a file including the recorded program, selecting, by one or more processors, the media asset stored separately from, and that is not prepended to, the recorded program, for playing from a plurality of media assets [Figs. 2, 3, 7, paras. 12, 22-25, 39, 40, 57-59], wherein the selecting the media asset for playing is triggered by the receiving of the indication of the selection of the recorded program for playing and the subsequent determination of whether to automatically play a media asset before playing the recorded program [media is played based on selection for playing (e.g. 706) and whether metadata indicates automatic insertion, Figs. 2, 3, 7, paras. 22-25, 57-59].

4. Meijer teaches the method of claim 1 wherein the determining whether to automatically play a media asset before playing the recorded program from the beginning of the recorded program includes: determining not to play another media asset before playing the recorded program based on a criterion associated with an attribute of the recorded program [some ads are shown and others are not, based on context, interests, demographics, etc., Fig. 7, paras. 49-52].

5. Meijer teaches the method of claim 4 wherein the criterion associated with the attribute of the recorded program is determinative of whether to play a media asset before playing recorded programs having the attribute in response to selection for playing of recorded programs having the attribute [having an appropriate attribute vis a vis the recorded program results in selection of the ad that plays, Fig. 7, paras. 49-52].

6. Meijer teaches the method of claim 4 wherein the attribute of the recorded program is an ability of a user of the DVR to skip over advertisements associated with the recorded program and the criterion associated with the attribute indicates to not automatically play any media assets that are advertisements before playing recorded programs for which there is the ability of a user of the DVR to skip over advertisements associated with the recorded programs [e.g. skipping may be disabled, i.e. the ability attribute is set to NO, and ads are played within the content, not at the beginning; no ads are played when user can skip, Fig. 7, paras. 12, 15, 22-24, 40-43, 48, 49, 58].

9. Meijer teaches the method of claim 1 wherein the media asset for which the determination is made whether to automatically play the media asset before playing the recorded program in response to the receiving of the indication of the selection of the recorded program is in addition to any media assets to be inserted based on existing embedded breaks in the recorded program [e.g. original ad 204 is also played during playback, Fig. 2, paras. 26, 28].

10. Meijer teaches the method of claim 1 wherein the beginning to play the recorded program from the beginning of the recorded program is in response to playing the media asset before playing the recorded program [program plays after media asset (ad), Figs. 3, 4, 7, paras. 22-25, 57-59].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer as cited above in view of Riedl et al., US 2005/0060229.

13. Meijer teaches a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, cause the following to be performed:
receiving an indication of playing a recorded program stored on a digital video recorder (DVR) [706, Fig. 7, request to play recorded stream, paras. 12, 24, 39, 40, 57-59];
in response to the receiving of the indication before playing the recorded program stored on the DVR, determining whether to automatically play a media asset stored separately from, and that is not appended to, the recorded program before playing the recorded program [supplemental content is separately downloaded, Figs. 2-4, paras. 22-25, 40];
in response to the receiving of the indication of finishing of playing the recorded program stored on the DVR, determining to automatically play the media asset immediately before playing the recorded program and in response to the determination to automatically play the media asset immediately before playing the recorded program, automatically playing the media asset immediately before finishing playing the recorded program [Figs. 2, 7, paras. 22-25, 39, 40, 57-59], wherein the automatically playing the media asset immediately before finishing playing the recorded program includes:
reading a cue stored on the DVR and associated with the recorded program [metadata/markers or temporal location, Fig. 4; 708, Fig. 7, paras. 22-25, 57-59], the cue including data that is an indication to automatically play the media asset immediately before playing the recorded program and the cue also having a presentation time stamp corresponding to an ending of the recorded program, triggering the media asset to play immediately before playing the recorded program [metadata/markers specify location for insertion of supplemental content, e.g. before the A/V stream (pre-roll), Figs. 2, 3, 7, paras. 22-25, 28, 29, 57-59; note Figs 2 and 3 are merely embodiments, e.g. examples; Fig. 3 shows the supplemental content 308 inserted after a first segment, para. 24 clearly teaches playing the ad before the recorded A/V content];
automatically playing the media asset before playing the recorded program in response to reading the cue stored [Figs. 2, 3, 7, paras. 23, 24, 57-59].
Meijer is silent on playing an ad after finishing a program, although it does teach the necessary steps to do so before the content, as cited above. Reidl teaches a system that determines whether to play an asset after finishing a program, and then plays a appended ad on that basis [ads may be appended to content, paras. 8, 57, 62, 108, also see Figs. 9-11, paras. 14, 16, 62, 64, 69, 98, 100, 109-115]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Meijer’s technique to show ads when viewers have just completed a show, thereby increasing engagement and overall impressions/avails.

16. Meijer teaches the non-transitory computer-readable storage medium of claim 13 wherein the computer-executable instructions, when executed by at least one processor, further cause the following to be performed:
in response to the determination to automatically play the media asset immediately after finishing playing the recorded program, selecting, by one or more processors, the media asset for playing from a plurality of media assets stored on the DVR based on metadata, also stored on the DVR, associated with one or more of: the DVR, the media asset, the recorded program, and one or more services of the DVR associated with playing the recorded program [Figs. 4, 5, 7; paras. 12, 15, 22-24, 40-43, 48, 49, 58].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424